Citation Nr: 1757955	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for left knee arthritis.

2.  Whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and anxiety.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, anxiety.

4.  Entitlement to service connection for skin disorder, to include squamous cell carcinoma, basal cell carcinoma, actinic keratosis, and sebaceous cyst, other than a back cyst, status post excision.

5.  Entitlement to service connection for sleep disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1975.

The Veteran's claim for a skin disability comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The matter was subsequently transferred to the RO in Salt Lake City, Utah.  In May 2016, the Board denied the Veteran's claim of entitlement to service connection for a skin disorder, including squamous cell carcinoma, basal cell carcinoma, actinic keratosis, and epidermoid cyst, other than the one back cyst, status post excision.  In January 2017, the Court of Veteran's Appeals (Court) granted a Joint Motion for Partial Remand (JMR), vacated the Board's denial of service connection for the Veteran's skin disability, and remanded the issue back to the Board for additional adjudication.

A December 2015 rating decision from the Salt Lake City RO declined to reopen a claim of entitlement to service connection for left knee arthritis and denied service connection for a sleep disorder.  

A July 2017 rating decision declined to reopen a claim of entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD, depression, and anxiety notations and treatment of record, the Board has recharacterized the claim as reflected on the title page.

The Veteran testified before a Veterans Law Judge at a videoconference hearing in March 2013.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the hearing is no longer available to participate in the Veteran's appeal.  In a September 2017 letter, the Veteran was provided with notice of an opportunity to appear at a hearing before a Veterans Law Judge who would participate in the decision for the Veteran's claim, however the Veteran did not request an additional hearing. 

The issue of entitlement to service connection for left knee arthritis, an acquired psychiatric disorder, a skin disability, and a sleep disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left knee arthritis. The Veteran was notified of the decision and his appellate rights, but did not initiate an appeal within one year of notification of the decision.

2.  The evidence received since January 2005 is duplicative or cumulative of evidence previously considered and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for left knee arthritis.

3.  In an April 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD because the evidence submitted was not new and material.  The Veteran was notified of the decision and his appellate rights, but did not initiate an appeal within one year of notification of the decision.

4.  The evidence received since April 2009 does, by itself or when considered with previous evidence of record, raises a reasonable possibility of substantiating the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD, major depression, anxiety.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision denying service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2017). 

2.  As new and material evidence has not been received, the criteria for reopening a claim of entitlement to service connection for left knee arthritis have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

3.  The April 2009 rating decision declining to reopen the claim for an acquired psychiatric disorder, to include PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2017). 

4.  The criteria for reopening a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, anxiety, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156 (a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

 Left Knee

In this case, a claim for left knee arthritis was denied by a rating decision issued in January 2005.  At that time, service connection was denied because service treatment records were negative for complaints, treatment or diagnosis for an injury to the left knee or diagnosis of arthritis, there was evidence that a left knee disability was incurred during service, and no evidence of a left knee disability.  The Veteran was notified of the decision and his appellate rights in a letter dated January 27, 2005, but he did not initiate an appeal within one year of notification of the decision.  Therefore, the January 2005 rating decision is the last final decision denying service connection for left knee arthritis.  

Evidence added to the claims file since the January 2005 rating decision includes VA medical records showing that the Veteran has received treatment for complaints of left knee pain.  However, an October 2016 VA medical record assessed the Veteran merely with left knee pain, noting that the x-rays were unremarkable and so the etiology of the chronic pain was unclear, but appeared to be soft tissue.  Further, the Veteran has submitted stated that he has had problems with his left knee since service due to muscle spasms.  The Board finds that while the appellant has submitted new evidence, it does not relate to any unproven element of the previously denied claim.  Moreover, the Board does not find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's service.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). When considering the newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim. Rather, the Veteran needed to provide evidence of either onset in service, chronicity or continuity of symptomatology, a diagnosis of arthritis within a year after discharge, or a medical nexus opinion of a relationship between any diagnosed left knee disability and service.   The medical evidence clearly shows that the Veteran has not been diagnosed with a left knee disability, thus, this new evidence cannot on its own trigger VA's duty to assist in obtaining a VA examination as the crux of any VA claim for disability benefits is evidence of a current disability.  Significantly, moreover, no new evidence addressing any of those elements has been submitted to reopen the claim.

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for a left knee arthritis is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

II.  New and Material Evidence - PTSD

In this case, a claim to reopen the Veteran's claim for PTSD was denied by a rating decision issued in April 2009.   At that time, the RO determined that the Veteran did not submit any new and material evidence to reopen his claim.  The initial rating decision in January 2005 denied service connection for PTSD as there was no diagnosed disability and there was no verified occurrence of the stressors in service.  The Veteran was notified of the decision and his appellate rights in a letter dated April 8, 2009, but he did not initiate an appeal within one year of notification of the decision.  Therefore, the April 2009 rating decision was final.

New and material evidence has been received concerning the issue of entitlement to service connection for PTSD.  A September 2013 Ambulatory Care Note mentions that the Veteran has symptoms of PTSD due to a history of noise exposure during active duty.  On his July 2017 NOD, the Veteran states that he experienced noise trauma that resulted in tinnitus (for which he is service-connected) that he experiences daily, which also triggers, what he claims, are psychiatric symptoms related to his noise trauma.  Additionally, medical records also note psychiatric problems of depression and PTSD, and it is noted that he takes medication for anxiety and depression.  See CAPRI, received October 12, 2016 (Legacy Content Manager Documents).  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, that is diagnoses of anxiety and depression, and raises a reasonable possibility of establishing service connection.

As the new evidence relates to an unestablished fact necessary to substantiate the claim-that is a current disability, it is therefore also material, and the claim for service connection for an acquired psychiatric disability is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2012).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for left knee arthritis is denied.  

New and material evidence having been received, the claim of entitlement to service connection for acquired psychiatric disorder, to include PTSD, major depression, anxiety is reopened.  To that extent only, the appeal is granted.


REMAND

While the Board sincerely regrets the delay, the Veteran's remaining claims are again remanded for further development in accordance with VA's duty to assist.  

Furthermore, having found that new and material evidence has been received to reopen the claims of service connection for an acquired psychiatric disorder, the Board finds that an additional examination is necessary prior to final appellate consideration.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination.)

The Veteran described his in-service stressor as being noise trauma and that his service-connected tinnitus, which he claims he began to experience during his military service due to exposure to noise trauma, is a daily reminder of the trauma he experienced.  His DD Form 214 shows that he worked as an Air Operations Specialist, and he was service connected for tinnitus in an August 2010 rating decision that also found he worked along the flight-line.  As a result, a psychiatric examination is needed to determine whether the Veteran suffers from any psychiatric disorder that is related to or aggravated by his service connected tinnitus.  

Additionally, in his January 2016 NOD, the Veteran asserted that his sleeping disorder was caused by his work schedule while the military in addition to jet noise.  VA records note a history of sleep disturbance and the use of medication to help with his sleeping problems.  See September 2001 Substance Abuse Note, received March 11, 2016, at 428.  The Veteran has not been afforded a VA examination regarding his claim for a sleep disorder.  As a result, the Veteran should be afforded an appropriate examination to determine whether he has a sleeping disorder and the etiology of any sleeping disorder he might have.

Finally, the Court in its January 2017 JMR, noted that there are missing medical files as to the Veteran's skin condition.  Specifically, the Veteran had surgery for skin cancer twice at the University of Utah Medical Center (UUMC).  However, while VA seems to have some records regarding the Veteran's surgery from 2005, it does not appear that VA has records from UUMC regarding skin cancer surgery from 2011.  As a result, on remand, the RO must attempt to obtain the Veteran's complete file from the UUMC.  Once these records are obtained, the RO should schedule the Veteran for a new examination based on new evidence to determine the etiology of his skin cancer.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

2.  Obtain the Veteran's records from UUMC to include records from UUMC regarding skin cancer surgery from 2011.  If any of the identified missing records are not obtained, the RO should notify the Veteran and document the unavailability of the records.

3.  Contact the Veteran to ask if there are any private records pertaining to any psychiatric disorders, his sleeping disorder, his skin disorder, or other records relevant to the claim.  After obtaining any necessary releases, request any records identified by the Veteran.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

4.  Once the above development has been completed, schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of his sleeping disorder, and skin disorder.  The examiners must review the claims file and should note that review in the report.

The appropriate examiner should provide an opinion as to whether it is whether it is at least as likely as not (50 percent or greater probability) that any sleeping disorder had its clinical onset during service or is related to any in-service disease, event, or injury.

The appropriate examiner should provide an opinion as to whether it is whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder had its clinical onset during service or is related to any in-service disease, event, or injury.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The proper Disability Benefits Questionnaire should be completed.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Also schedule the Veteran for a VA psychiatric examination. The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner should also elicit a full history from the Veteran, to include about his reported in-service stressors.

(a) Based on the examination and a review of the record, the examiner should identify all psychiatric disabilities found to be present, i.e., depression, anxiety, PTSD, etc.  The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-V.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and his reported stressor of noise trauma.

(b) For any psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that it had its clinical onset during active service or is related to any incident of service, to include the above reported stressor of noise trauma.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is proximately due to or caused by service-connected tinnitus; or whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is aggravated by service-connected tinnitus.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder

The examiner is requested to provide a rationale for any opinion provided.

6.  After ensuring compliance with the above, readjudicate the issues on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

